NUMBER 13-21-00342-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


ANTHONY LEO SHERIDAN AND
CCS ASSET MANAGEMENT, INC.,                                              Appellants,

                                          v.

KELLI D. WILLIAMS,
MICHAEL RICHARDSON, AND
SCOUTVIEW SPORTS,                                                         Appellees.


                   On appeal from the 26th District Court
                       of Williamson County, Texas.


                ORDER TO FILE APPELLANT’S BRIEF

             Before Justices Benavides, Hinojosa, and Silva
                           Order Per Curiam

      This cause is currently before the Court on appellant’s third motion for extension

of time to file brief. The Court, having fully examined and considered the extensions
previously granted in this cause and appellant’s pending motion, is of the opinion that the

extension requested should be granted by Order.

       Appellant’s motion for extension of time to file a brief is granted. It is therefore

ordered that the Honorable Darwin McKee, counsel for appellant, file appellant’s brief with

this Court on or before 5:00 p.m. on October 17, 2022. Appellant is reminded the Court

may dismiss the appeal for want of prosecution unless appellant complies with this order

or timely requests an extension which reasonably explains the failure and the appellee is

not significantly injured by the appellant’s failure to timely file a brief. See TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c).

                                                           PER CURIAM


Delivered and filed on the
22nd day of August, 2022.




                                               2